 PUSSYCATTHEATREAmerican Theatre Corporation d/b/a Pussycat The-atre;Downtown Books,Inc.; and Global Industries,Inc. and International Alliance of Theatrical StageEmployees and Moving Picture Machine Operatorsof the United States and Canada,LocalNo. 343,AFL-CIO. Case 17-CA-6199September15, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn May 13, 1975, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, AmericanTheatre Corporation d/b/a Pussycat Theatre, Oma-ha, Nebraska, Downtown Books, Inc., Omaha, Ne-braska, and Global Industries, Inc., Atlanta, Geor-gia, their officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Orderas somodified:1.Substitute the following for paragraph 1(b):"(b)Making changes in wages, rates of pay, andother terms and conditions of employment of its em-ployees in the above-described unit without first con-sulting with and bargaining with the Union concern-ing such contemplated changes."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.'We are clarifyingthe Order toconform withthe Administrative LawJudge's proposed remedy.APPENDIX295NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargainwith International Alliance of Theatrical StageEmployees and Moving Picture Machine Opera-tors of the United States and Canada, Local No.343, AFL-CIO, as the exclusive representativeof the employees in the unit described below,concerning rates of pay, wages, hours of em-ployment and other conditions of employment:All motion picture projectionists employed byAmerican Theatre Corp. d/b/a Pussycat The-atre, at Omaha, Nebraska, excluding officeclerical employees, guards, professional em-ployees and supervisors as defined in the Act.WE WILL NOT make changes in wages, rates ofpay, and other terms and conditions of employ-ment of our employees in the above-describedunit without first consulting with and bargainingwith the Union concerning such contemplatedchanges.WE WILL NOT discharge employees or other-wise discriminate against them because of theirmembership in, or activities on behalf of, theabove-named Union, or any other labor organi-zation.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist theabove-named Union or any other labor organi-zation, to bargain collectively through represen-tatives of their own choosing, to engage in con-certed activities for the purposes of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL offer Elei Florence and EdwardForce immediate and full reinstatement to theirformer jobs or, if their jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges previously enjoyed, and make them wholefor any loss of earnings they may have sufferedas a result of their discriminatory dischargeswith interest at 6 percent per annum.WE WILL bargain in good faith, upon request,with the Union as the exclusive representative ofthe employees in the aforesaid appropriate unit,concerning wages, hours, and other terms orconditions of employment, and embody in asigned agreement any understanding reached.WE WILL revoke the unilateral changes made220 NLRB No. 46 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the wagerates existingimmediately prior toMarch 4, 1974.AMERICAN THEATRE CORPORATION D/B/APUSSYCAT THEATRE; DOWNTOWN BOOKS,INC; AND GLOBALINDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: Based on acharge filed on August 30, 1974, by International Allianceof Theatrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada, LocalUnion 343, AFL-CIO, herein called the Union, the com-plaint herein was issued on December 19, 1974. The com-plaint, as amended at the hearing, alleges that AmericanTheatre Corporation d/b/a Pussycat Theatre, DowntownBooks, Inc., and Global Industries,Inc.,' hereinafter re-ferred to individually as American Theatre, DowntownBooks, and Global Industries, respectively, and collectivelyas the Respondent,constitute a single employer within themeaning of the Act. The complaint further alleges that theRespondent committed unfair labor practices in violationof Section 8(a)(1), (3), and (5) of the Act. More specifically,the complaint alleges the Respondent discharged Elei Flor-ence and C. Edward Force on March 4, 1974, because oftheir membership and activities on behalf of the Union inviolation of Section 8(a)(1) and (3) of the Act. Further, thecomplaint alleges that,in violation of Section 8(a)(5) and(1) of the Act,the Respondent,on March 4, 1974, withoutprior notice unilaterally abrogated or canceled an oral col-lective-bargaining agreement with the Union. Respondenthas denied the commission of any unfair labor practices.Pursuant to notice a hearing was held before me on Febru-ary 19 and 20, 1975, at Omaha, Nebraska.Upon the entire record,2 including my observation of thewitnesses, and after due consideration of the briefs filed bythe General Counsel, the Charging Party and the Respon-dent, I make the following:FINDINGS OF FACT1.JURISDICTIONJurisdiction in this case depends on whether or not theentities named, Global Industries, American Theatre, andDowntown Books, constitute a single employer within themeaning of the Act. For if Global Industries is not to beincluded, the Board's standards for asserting jurisdictionhave not been met. The findings concerning the operationsof the corporate entities named herein are based on stipula-tions, exhibits, and, to some extent, upon the vague andgeneralized testimony of Richard Berry, the manager of the1The namedcompaniesconform to the General Counsel'smotion grant-ed at the hearing.2As requested by the General Counsel in his brief, his unopposed motionto correct thetranscriptas follows is granted:P 139 1 8 from "local" to"Global." P. 224, II. 16-17 from "corporate industries" to "corporations."Pussycat Theatre and the bookshop. No other witnessestestified concerning the operations or the relationship ofthe companies toward each other.Global Industries, Inc., is a Georgia corporation main-taining offices in Atlanta, Georgia, where it is engaged inthe business of investing in and owning corporations. Dur-ing all timesmaterial herein, it wholly owned various cor-porations engaged in the business of operating adult movietheatres and adult book stores located in various States,including Alaska, Florida, Georgia, Illinois, Indiana, Loui-siana,Nebraska, North Carolina, Oklahoma, and Texas.Included among the wholly owned entities are JohnnyRebb's Book Store in Atlanta, Georgia, American Theatreand Downtown Books in Omaha, Nebraska, and PanamaBooks in Florida. Global Industries annually receives divi-dend revenues in excess of $50,000 from its subsidiary cor-porations located outside the State of Georgia. Its grossreceipts for the tax year ending November 30, 1973,amounted to $1,408,059.60. It annually purchases goodsand materials valued in excess of $50,000 from supplierslocated outside the State of Georgia. American TheatreCorporation, incorporated in Nebraska and doing businessas Pussycat Theatre, owns and operates a theatre by thesame nameinOmaha, Nebraska, where it shows adultmovies to the restricted public. Its gross receipts for the taxyear ending November 30, 1973, amounted to $112,552.75.It annually purchases goods and materials valued in excessof $10,000 from sources outside the State of Nebraska foruse at its Omaha, Nebraska, location. Downtown Books,Inc., also a Nebraska corporation, is engaged in the retailsale and/or rental of books and magazines and the sale ofvarious novelty items to the public. Its place of business islocated in the lobby of the Pussycat Theatre in Omaha.Downtown Books' gross receipts for the like periodamounted to $172,319.21.American Theatre and Downtown Books opened forbusinessin early February 1971 in downtown Omaha in abuilding remodeled as a theatre. Sometime in December1970, according to Berry's account, while he was employedasmanager for Johnny Rebb's Book Store in Atlanta,3Robert Mitchum told him of the theatre and book store tobe opened in Omaha and hired him to manage the opera-tion-the theatre and the book shop.° Joint Exhibit 1, rep-resenting copies of annual registrations filed with Georgia'sSecretary of State, shows that Mel Friedman was presidentof Global Industries from 1970-74; Joint Exhibit 4, copy ofa Nebraska occupation tax report filed in August 1974,shows the same Mel Friedman as president of AmericanTheatre; Joint Exhibit 5, a like Nebraska report filed inAugust 1974, shows Friedman as secretary of DowntownBooks and Ralph Mitchum who hired Berry for PanamaBooks, is shown to be president of Downtown Books. Rob-ertMitchum is shown on Joint Exhibit 2, a copy of theannual registration filed with the Georgia Secretary ofState, to have been secretary-treasurer of Union Industries,3As notedabove,this businesswas also wholly owned by Global Indus-triesAt the time of the hearing, Berry was then employed in a supervisorycapacity withPanamaBooks, Inc., in Jacksonville, Florida, another whollyowned corporation of Global Industries He was hired by Ralph Mitchum,Robert's brother, to work at Panama Books. PUSSYCAT THEATRE297Inc., during the period of 1970-73 and Mel Friedman ap-pears as president during the period1970-74.DowntownBooks has been wholly owned by Union Industries which,in turn, has been wholly owned by Global Industries.American Theatreobtains its film fromGlobal LeasingCompany. Joint Exhibit 3 shows it is located at the sameaddress in Atlanta as Global Industries. It also showsFriedman listedas itspresident in 1973. Berry has beenneither an officer nor a director of any of the entities in-volved. He has been the top operating official situated inOmaha. The corporate offices for all the entities are locat-ed in thesamebuilding in Atlanta. The building is ownedby Global Industries. The subsidiaries use a common ac-counting service located in Atlanta. Berry testified he senttimesheets to the "accounting office" in Atlanta and pay-checks would be sent from Atlanta. The checks weresigned by Mel Friedman. Berry also sent the personnelforms to Atlanta.5 Bills for debts incurred by Berry forAmerican Theatre or Downtown Books would be sent byBerry to Atlanta from where the bills were paid. BeforeBerry couldmake a sizeablepurchase, e.g., the purchase ofa prodjector, he would have to clear it with Julius Daven-port.Berry testified he was not told the specific wage rateshe could pay employees but he was instructed by Daven-port at the time he assumed the managerial position inOmaha to pay a reasonable rate and to consider the ratespaid in the area. However, the credited testimony of EarlWise, the Union's president, described more fully below,shows that in 1972, when he sought to get an increase inpay and vacation benefits for the projectionists, Berry re-sponded he did not have the authority and "that he wouldhave to contact the people in Atlanta, Georgia."The jurisdictionalissuewould be more readily suscepti-ble to resolution had there been testimony from the corpo-rate officials located in Atlanta. However, based on therecord as made, it appears to me that the evidence never-theless is sufficient to support a finding that Global Indus-tries, together with its wholly owned subsidiaries, consti-tute a single-integrated enterprise and, as such,is a singleemployer for purposes of asserting jurisdiction. As stipulat-ed by the parties, Global Industries is in the business ofinvesting and owning corporations engaged in the sametype of business-operating adult movie theatres and bookshops. These enterprises are scattered throughout a num-ber of States in the United States and each is set up as aseparate corporation. It appears, as in the case of the Oma-ha operations, when Global Industries decided in 1970 toopen the theatre and book shop, the two corporations,American Theatre and Downtown Books, were formed.While Berry was hired to manage the day-to-day opera-tions of the theatre and the book shop, the overall directionof the Omaha operation emanated from the same source-Global Industries in Atlanta. From this record, it appearsthat the wholly owned subsidiarieswere themselves mereshells, the corporate forms being largely paperrealities thatdo not reflect the businessrealities.The Respondent'scounsel arguesin his brief that the formulation of laborpolicies of American Theatre started and ended with Berry.The evidence as described above does not support this con-tention.Berry did run the daily operations but evidencedisclosesmajor decisions were controlled by the officials inAtlanta. Berry received instructions, albeit general, to re-strictwagesto that paid in the Omahaarea.And, in 1972,faced with a demand for a wage increase and vacationbenefits, he said he did not have such authority and wouldhave to discuss it with the management in Atlanta. But bethat as it may, Berry may be likened to that ofa generalmanager ofa facility for absentee owners. And the ownerin this casewas Global Industries. The transparency of thecorporate veil becomes apparent when we look upon themanner inwhich Berry's transfers were effected. Berry in1970 was manager of Johnny Rebb's Book Store in Atlan-ta, a wholly owned subsidiary of Global Industries. At thattime he was hired by Robert Mitchum tomanage a theatreand book shop to be opened in Omaha, Nebraska. Theexhibits do not show who the officers were of AmericanTheatre and Downtown Books in 1970-but at that timeRobert Mitchum was secretary of Union Industries whichwas wholly owned by Global Industries. Downtown Booksin turn became wholly owned by Union Industries. Andwhen Berry shifted from the Omaha operation in the latterpart of 1974 to Panama Books in Jacksonville, Florida, as asupervisor, that change was made by Ralph Mitchum. Pan-ama Books was a wholly owned subsidiary of Global In-dustries. Ralph Mitchum in 1974 was president of Down-townBooks.It should also be noted that Davenport,although not specifically identified as an officer or directorof any of theentities,was described as being associatedwith Johnny Rebb's and also was one of the individuals,together with Mel Friedman, from whom Berry receivedhis orders while manager of the Omaha operations. Thefigure of Mel Friedman of course appears inall the entitiesherein involved as an officer during this entire relevantperiod.Accordingly, on the facts presented, I find and conclude,contrary to the Respondent's position, that Global Indus-tries, Inc., American Theatre Corporation, d/b/a PussycatTheatre and Downtown Books,Inc., are a singleemployerengaged ina single-integrated enterprise and that it willeffectuate the purposes of the Act to assert jurisdiction .7II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.sEmployment applications,payroll information,and other related per-sonnel information.6Davenport does not appear on any of the exhibits to have been anofficer of any of the entities.However,based on the record testimony, itappears he was"enmeshed" as an operating officialof GlobalIndustries.Thus,he is located in the same Atlanta office As Berry testified,Davenportwas also associated with Johnny Rebb's.Berry would discuss problems witheither Davenport or Friedman.III.THEALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends a bargaining relationshipwas established between the Respondent and the Union in7Chicago Theatrical Protective Union Local No 2, 1 A. T S F (MidwestNewsReelTheatres, Inc),151 NLRB 857 (1965);Cedar Hills Theatres, Inc,et al,168NLRB 871 (1967). 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDJanuary 1971 andan oral collective-bargaining agreement,although limited in scope,was reached at that time cover-ing the projectionists at the Pussycat Theatre. TheRespondent's conduct in discharging the two projection-ists,Elei Florence and Edward Force on March 4, 1974,forms the basis for the General Counsel's unfair laborpractice allegations. The General Counsel contends theRespondent discharged the two individuals because oftheir support for the Union and because of Respondent'sdetermination to repudiate the collective-bargaining rela-tionship with the Union in violation of Section 8(a)(1) and(3) of the Act. The General Counsel further contends thatwhen the Respondent discharged the two projectionistsand thereafter hired others at a lower rate the Respondentunilaterally abrogated and/or unilaterally repudiated theagreement reached in 1970 thereby effecting the changes inthe terms and conditions of employment of the employees.The Respondent admits the appropriateness of the bar-gaining unit consisting of the projectionists at the PussycatTheatre. The Respondent argues that no collective-bar-gaining relationship ever existed-that the only agreemententered into consisted of an oral agreementfor the Unionto refer projectionists for 1 year commencing on January 8,1971. He says further that even this limited agreement didnot extend beyond the 1-year period. Thus, runs his argu-ment, there was no unilateral cancellationof anyexistingcollective-bargaining agreement in 1974.The Respondentadvances two reasons for the discharge of Florence andForce-incompetency and the desire to cut costs by hiringothers at a lower rate of pay than that paid to the allegeddiscriminatees.Berry came to Omaha in December 1970 to assist in theremodeling of the building to house the theatre and thebook shop. The operation opened to the public in earlyFebruary 1971. On December 14, 1970, Earl Wise theUnion's president and Floyd Gibson, business representa-tive for the Union, introduced themselves to Berry and saidthey wanted to negotiate a contract for projectionists whenthe theatre opened. Berry said he would contact the Unionat a later date. On January 8, 1971, the union representa-tive met again with Berry.Berry said he intended to run thefilm for 16 hours a day. Wise informed Berry the Omahaarea wage rate was$5 an hour.Berry said he couldn't andwouldn't pay that rate. When Wise then countered with$4.50 an hour, Berry agreed. Wise then proposed a 2-weekvacation for projectionists after 1 year's service and a writ-ten contract but Berry rejected both proposals. Berryagreed union representatives would have visitation rightsto inspect the projection room. Berry said the film wouldrun from 9:30 a.m. to 1 a.m. the following morning. TheUnion said it would furnish projectionists for a 1-year peri-od. Following this January 8 meeting the Union thereafterfurnished the projectionists as needed. On October 14,1972,Wise accompanied by two other union representa-tives,went to see Berry and requested a wage increase to $5an hour and a 2-week vacation which Berry had rejected inJanuary 1971. Berry responded he did not have the author-ity to grant the request but he would "contact the people inAtlanta, Georgia" and would respond to the Union at alater date.On November14, 1972,the parties met again.This meeting had been called by Berry who then askedWise if he had any objection to the projectionists submit-ting to a lie detector test. Wise offered no objection provid-ed the employees were willing." Wise asked Berry if he hadheard from Atlanta regarding the Union's proposals for awage increasefrom $4.50 to $5 and the 2-week vacationbenefit. Berry replied he couldn'tagreeto either proposal?Despite Berry's rejection of the Union's proposals theUnion continued to furnish projectionists when needed at$4.50 an hour. All projectionists hired were sent by theUnion.10During the entire relevant period, two full-time pro-jectionists were used at the theatre, one on each shift at$4.50 an hour, as agreed upon between the Union and theRespondent. Edward Force was one of the two originalprojectionists hired. He was introduced to Berry by Gibsonand began working at $4.50 an hour when the theatre firstopened in February 1971. He voluntarily quit in August1972. In January 1973 he received a call from Gibson andthen returned to work for the Respondent. During his peri-ods of employment with Respondent, he maintained a full-timejob elsewhere. Force had been working in the industryunder a Union permit since 1961. Elei Florence, a unionmember, was referred by Gibson and began his employ-ment with Respondent as a projectionist at $4.50 an hourin June 1971. On March 4, 1974, Berry telephoned Flor-ence at home between 7:30 and 8 a.m. Florence was sched-uled to report for work at 9:30 a.m.. Berry said there wasno need for him to report any more-"he would be justgoing non-union personnel." When Florence went to thetheatre later to pick up his personal effects, he asked Berrywhy he was going nonunion. Berry responded he wasn'tmad at anyone-he had to cut expenses. Immediately afterBerry notified Florence of his discharge, Florence calledGibson and told him what had occurred. At about 9:30that morning, Berry telephoned Wise whose credited testi-mony is reported below:He told me that he had discharged the men and Iasked him why. He said that he just no longer neededthe union down there. I said, "Well, certainly we couldcome down and discuss it with you." He relayed to methat he could get projectionists at $2 or $2.50 an hour,and that he had to cut down on overhead and he justrefused to talk to us.I told Mr. Berry that if we-it would be a point to talkabout, and he told me that he knew we would notwork for that kind of money.Force was at work at his other place of employment onMarch 4 when the news of his termination was relayed tohim by the Union. That evening he went to the theatre tocollect his personal things. Berry was there but they did notNo explanation was offered for the lie detector test.The events recited above are based on the credited testimony of EarlWise. Berry's testimony throughout was replete with vagaries,generalities,inconsistencies,and, in most instances, he did notrecall eventhe substanceof conversations10At varioustimes duringthe period 1971 until the March4 discharges,the Union had referred about six projectionists,including the two allegeddiscriminatees PUSSYCAT THEATREengage in any conversation.Florence and Force were re-placed with two other individuals Berry hired at $3 and$3.50 an hour.Berry testified he decided to discharge Florence andForce for two reasons-because he had to cut costs andbecause the two individuals were not performing to his sat-isfaction.He stated he had received a call from either Da-venport or Friedman that he should reduce his costs at thetheatre.He decided he could hire projectionists at a lowerwage scale than that being paid to Florence andForce. Asstated,above, Berry's testimony was replete with vagariesand inconsistencies.From his confused testimony,it is im-possible to determine whether he had hired or even talkedto replacements before discharging Florence and Force onMonday, March 4, 1974. At one point in his testimony, hestated he decided on Sunday, March 3, to discharge them.Yet elsewhere in his testimony he testifiedhe lined up thereplacements the previous Friday or Saturday.And stillelsewhere he testified he didn't recall if he talked to anyonebefore he decided to discharge the two discriminatees. Atone point he testified the replacements started working onMarch 4 and yet elsewhere when asked if he had anyone toreplace Florence and Force on March,he stated,"Some-one possibly to take their place." He was unable to recallwith certainty that he called anyone prior to March 4 andspeculated he may have operated the projectors himself onboth shifts until replacements were put on. With respect tothe Respondent's reliance on the failure of Florence andForce to perform their jobs properly, Berry explained thatthey failed to keep the projectors clean. He added that healso found Force asleep or reading a book in the projectionbooth a number of times, with a blank screen, attributabletoForce's failure to switch projectors. Berry testified heconstantlyasked them to keep the projectors clean and tokeep them oiled. But he told this to all the projectionistsover the 3-year period.'And, according to Berry, over thisentire3-year period, the projectors were never kept cleanedor oiled.He testified he found Force asleep or reading abook with a blank screen because Force neglected toswitch the projectors.Itwillbe recalled Force worked forthe Respondent during two periods-from February 1971to August 1972 and from January 1973 to March 4, 1974.Berry said he found Force asleep or reading a book severaltimes-he guessed at anywhere from 2 to 10 times. Thisoccurred several times during Force's initial period of em-ployment and also when he returned.He was unable torecallwhen the last such incident occurred but stated hespoke to Force on each occasion.Force,in his testimonyadmitted that on two occasions Berry came into the boothwhen he had fallen asleep and on two occasions he hadbeen reading when he had failed to switch the projectors.According to Force's credited testimony, he read a bookfrequently while on duty and Berry never said anythingabout it.According to Force, on the occasions the screenwas blank, Berry only came in and told him of the blankscreen but did not refer to his being asleep or reading abook. The firsttimeBerry came in while he was asleep orreading with a blank screen was during his first period of11At least four other projectionists had been employed at the theatre atone timeor another during this 3-year period299employment. The last occasion was in or about May 1973.Both Florence and Force credibly testified they cleanedthe projectors routinely and Berry at no time directed themto clean the machines nor did Berry complain the ma-chines were dirty.To prop up its defense relating to the alleged failure ofthe discriminatees to maintain the projectors properly, theRespondent called Delbert Sayles as a witness. Sayles wasa projectionist in another theatre and also repaired pro-jectors as a sideline. He testified he first received a callfrom Berry on a Sunday. Berry asked him to repair theprojectors and said he had experienced breakdowns withthemachines several times. Sayles said he took one pro-jector at a time and loaned Berry a spare. The first one hehad for 2 to 3 weeks before he returned it to Berry and thenhe took the second one. Sayles testified he found each ofthe machines dirty and bone dry of oil. He was unable tostate the date when Berry first called him to repair themachines.He also testified that about this same time Berryalso inquired if he knew of any projectionists who wantedto work at the theatre. Sayles referred his son and, accord-ing to Sayles, his son began working for Pussycat severaldayslater.Although somewhat fuzzy in the record, thismuch is clear. Sayles' son began working for the Pussycatafter Florence and Force were discharged and it wasn'tuntilafterSayles' son began working there that Sayles re-ported to Berry what was wrong with the machines.Concluding FindingsIfind, in agreement with the General Counsel, that acollective-bargaining relationship was established in 1971whereby the Union became the bargaining representativefor the projectionists employed at the Pussycat Theatre. Anagreementwas reached whereby the Union would referprojectionists and the wage scale would be $4.50 an hour.The parties further agreed the Union would have visitationrights to inspect the projection booth to insure properworking conditions were maintained. This represented theentire agreement between the parties, the Respondent hav-ing rejected other union proposals and refusing to agree toa written contract. Although the agreement reached didnot encompassthe wide range of terms and conditions ofemployment normally to be found in a written contractbetween a union and an employer, there nonetheless ex-isted an agreement establishing specific terms of employ-ment.Although the agreement was oral, rather than writ-ten, this does not change the nature of the agreementreached. I reject the Respondent's argument that, since theUnion agreed in January 1971 to furnish projectionists for1year, any agreement reached expired 1 year thereafter.For it is clear that the parties intended to continue theagreementthereafter indefinitely and the Respondent con-tinued to recognize the Union as the collective-bargainingrepresentative for the projectionists. Thus in November1972 Berry requested approval from the Union to have theemployees submit to a lie detector test. The Union contin-ued to furnish projectionists beyond the 1-year period. Andalso in 1972, the parties discussed additional benefits forthe employees-a wage increase and vacation benefits. TheRespondent did not agree to the Union's proposals and the 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDoral agreement remained in effect thereafter.InMarch1974, in disregard of the agreed-upon terms and conditionsof employment, albeit orally, the Respondent unilaterallyreduced the wage rates of the unit employees and dis-charged the employees then employed in the unit. Al-though it may be said the oralagreementwas open-endedwith no definite expiration term, it does not follow that theRespondent was free to pursue a change in the agreed-upon terms or conditions of employment which had en-dured for more than 3 years without first discussing thiscontemplated change with the Union and seeking agree-ment through the collective-bargaining process.There wasno attempt here to discuss the matter with the Union.Rather, Berry refused to discuss the change in the wagerate with Wise.He, in effect,announced he was no longerrecognizing the Union because it suddenly was too costlyto deal with the Union. There was no showing that theRespondent was so financially distressed, if at all, as torequire such immediate action without taking the time tofirst notify and consult with the Union regarding the ex-isting wage scale.This was a matter which the Respondentwas statutorily obligated to bargain with the Union in ad-vance and not asa fait accompli.And this isso regardlessof whether the Respondent was governed solely by eco-nomic reasons where,as in the present case,the circum-stances did not excuse such unilateral action.Such conductconstitutes a complete rejection of the collective-bargain-ing process and a circumvention of the duty to negotiatewhich frustrates the objectives of the obligationsarisingunder Section 8(a)(5) of the Act.The Respondent contends that one of the reasons for thedischarge of Florence and Force was because of their in-competence.This alleged incompetence embraced theirfailure to properly maintain and clean the projectors and,in the case of Force,his tendency to fall asleep or read abook,resulting in the projector running through an entirereel leaving the screen with no projected image. I findBerry's testimony in support of these reasons unworthy ofbelief. The credited testimony shows that Berry never di-rected the projectionists to clean the machines nor did hecomplain to them that the machines were dirty. I find in-credible of belief Berry's testimony he gave such directionsand complained constantly to all the projectionists aboutthemaintenance of the machines and his assertions thatthemachines were never cleaned or oiled over the entire3-year period. Nor can I place any reliance upon Sayles'testimony to support the Respondent'sdefense.For it isclear, according to Sayles' testimony, that Berry told himthere had been breakdowns with the projectors severaltimes and was unaware of the reasons for the malfunction.Itwasafterthe discriminatees had been discharged thatBerry was first informed the projectors were not oiled. Andas to Respondent's contention concerning Force's inatten-tion to the operation of the projector, the creditedtestimo-ny shows this occurred twice during Force's first period ofemployment with the Respondent. Yet he was reemployed.Twice more it occurred when Force returned to work. Thelast such incident occurred in May 1973, almost a yearbefore his discharge. In sum, I am persuaded that theabove reasons advanced by Respondent for discharginggypenion,isFlorence and Force were pretextual in nature and seizeddistinctionwithout adifference in the circumstances of this case.upon as afterthoughts in a vain attempt to create a legiti-mate justification for its action in terminating their em-ployment.Ihave no doubt that the Respondent was interested inreducing the overhead of the operation. But, as Berry stat-ed, this was a concern to him during the entire period hewas manager. There has been many a case over the yearswhere an employer, in an effort to reduce costs, runs afoulof its statutory obligations under the Act by unlawfullyrefusing to bargain with the collective-bargaining represen-tative of its employees or by unlawfully discharging sup-porters ofa union.The pattern of Berry's conduct disclosesnot only an intent to reduce costs but also a design to shedtheRespondent of a bargaining relationship with theUnion of 3 years' standing which he felt required him toretain employees at a wage scale which he intended to low-er.Aware that Florence and Force were members of theUnion 12 Berry terminated them because of their union af-filiation leaving him an open field to hire replacements at alower rate. Berry told both Wise and Florence in substancehe would no longer recognize the Union. Interestingly,Berry discharged Florence and Force without even inquir-ing of them whether they would continue their employ-ment at a reduced hourly rate. Accordingly, I find thatRespondent's discharge of Florence and Force on March4, 1974, violated Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.Respondent (Global Industries, Inc., American The-atre Corp. d/b/a Pussycat Theatre and Downtown Books,Inc.) is, and at all times material hereto has been, an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section2(5) of the Act.3.All motion picture projectionists employed by Ameri-can Theatre Corp. d/b/a Pussycat Theatre, Omaha, Ne-braska, excluding office clerical employees, guards, profes-sional employees and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid unit within the meaning of Section 9(a) of theAct.5.By unilaterally reducing the wages of the employeesin the aforesaid unit and by refusing to afford continuedrecognition to the Union on March 4, 1974, the Respon-dent has thereby refused to bargain collectively with theUnion and has engaged in unfair labor practices in viola-tion of Section 8(a)(5) and (1) of the Act.6.By terminating Elei Florence and Edward Force be-cause of their membership and support of the Union, theRespondent has thereby discouraged membership in a la-bor organization and engaged in unfair practices within themeaning of Section 8(a)(3) and (1) of the Act.7.The foregoing unfair labor practices affect commerce12Althouh Force held onlaermit from thUthisonly a PUSSYCAT THEATRE301within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHavingfound thatthe Respondent has engaged in cer-tain unfairlabor practices,Iwill recommendthat it beordered tocease and desist therefromand to take certainaffirmative action designedto effectuate the policies of theAct.Since the Respondent, in derogation of its statutory obli-gations,withdrewrecognitionfrom the Union, unilaterallyreducedthe wage ratesof its employees without first bar-gaining withthe Union,and deemingitappropriate thatthe employees be reinstatedto their employment statusthey enjoyed priorto the Respondent's unilateralaction, Ishall recommendthat theRespondentbe ordered to recog-nize the Union's representative status andto rescind theunilateral change in the wage ratesand to restore retroac-tively thewage rate in effectprior to suchunilateralaction.As theRespondentunlawfully discharged Elei Florenceand Edward Force,I shall recommendthat Respondent beordered tooffer themfull andimmediatereinstatement totheir former positionsor, if suchpositionsno longer exist,to substantiallyequivalentpositions, without prejudice totheir seniority or other rightsand privileges and to reim-burse themfor any loss of pay they may have suffered.Backpay shall be computed on a quarterly basis, plus inter-est at 6 percent per annum,as prescribed in F.W.Wool-worth Company,90 NLRB 289 (1950) andIsis Plumbing &Heating Co.,138 NLRB 716 (1962), from the date of dis-chargeto the datereinstatementis offered.Upon theforegoing findingsof fact and conclusions oflaw, and upon the entirerecord, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 13Respondent, Global Industries, Inc., American TheatreCorp. d/b/a Pussycat Theatre and Downtown Books, Inc.,Omaha, Nebraska, their officers, agents, successors, andassigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain with InternationalAlliance of Theatrical Stage Employees and Moving Pic-tureMachine Operators of the United States and Canada,Local No. 343, AFL-CIO, as the exclusive representativeof the employees in the unit described below, concerningrates of pay, wages, hours of employment, and other condi-tions of employment:All motion picture projectionists employed by Ameri-13 In the event no exceptionsare filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and its find-ings, conclusions,and Order,and all objections thereto shallbe deemedwaived forall purposescan Theatre Corp. d/b/a Pussycat Theatre, at Omaha,Nebraska, excluding office clerical employees, guards,professional employees and supervisors as defined inthe Act.(b)Making changes in wages, rates of pay, and otherterms and conditions of employment of its employees inthe above-described unit during the term ofits agreementwith the Union without its consent or thereafter withoutfirst consulting with and bargaining with the Union con-cerning such contemplated changes.(c)Discouraging membership in the Union, or any otherlabor organization, by discriminatorily discharging its em-ployees or by discriminating in any other manner with re-spect to their hire or tenure of employment or any term orcondition of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in the Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Bargain in good faith, upon request, with the Unionas the exclusive representative of the employees in theaforesaid appropriate unit, concerning wages, hours, andother terms or conditions of employment, and embody in asigned agreement any understanding reached.(b)Revoke the unilateral changes made to the wagerates existing immediately prior to March 4, 1974.(c)Offer Elei Florence and Edward Force immediateand full reinstatement to their former positions or, if theirjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges and make them whole for any loss of earnings theymay have suffered in the manner set forth in the section ofthisDecision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records and reports, and all other records necessary toanalyze and compute the amount of backpay due underthe terms of this recommended Order.(e)Post at its place of business in Omaha, Nebraska,copies of the attached notice marked "Appendix." 14 Cop-ies ofsaid notice, on forms provided by the Regional Di-rectorforRegion 17, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.14 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "